This opinion is subject to revision before publication


         UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
          Nicholas E. BUSCH, Airman First Class

               United States Air Force, Appellant
                          No. 15-0477
                      Crim. App. No. 38530
       Argued October 7, 2015—Decided January 29, 2016
                Military Judge: Mathew S. Ward
   For Appellant: Captain Luke D. Wilson (argued); Captain
   Michael A. Schrama (on brief); Major Thomas A. Smith.
   For Appellee: Major Mary Ellen Payne (argued); Colonel
   Katherine E. Oler and Gerald R. Bruce, Esq. (on brief).
   Chief Judge ERDMANN delivered the opinion of the
   Court, in which Judge OHLSON and Judge DIAZ
   joined. Judge STUCKY filed a separate dissenting opin-
   ion, in which Judge RYAN joined.
                       _______________

   Chief Judge ERDMANN delivered the opinion of the
Court. 1

    Pursuant to his pleas, Airman First Class Nicholas E.
Busch was convicted at a judge-alone general court-martial
of one specification of fraudulent enlistment, one specifica-
tion of absence without leave, one specification of making a
false official statement, and one specification of sexual abuse
of a child, in violation of Articles 83, 86, 107, and 120b, Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. §§ 883, 886,
907, 920b (2012). The military judge sentenced Busch to a

   1 Judge Albert Diaz, of the United States Court of Appeals for
the Fourth Circuit, sat by designation, pursuant to Article 142(f),
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 942(f)
(2012).
               United States v. Busch, No. 15-0477/AF
                        Opinion of the Court

dishonorable discharge, confinement for six years, forfeiture
of all pay and allowances, and a reduction to E-1. The con-
vening authority approved the sentence and the United
States Air Force Court of Criminal Appeals (AFCCA) af-
firmed the findings and sentence. United States v. Busch,
No. ACM 38530, 2015 CCA LEXIS 51, at *19, 2015 WL
894415, at *6 (A.F. Ct. Crim. App. Feb. 11, 2015) (un-
published).
    “The Constitution forbids the passage of ex post facto
laws, a category that includes [e]very law that changes the
punishment, and inflicts a greater punishment, than the law
annexed to the crime, when committed.” Peugh v. United
States, 133 S. Ct. 2072, 2077-78 (2013) (alteration in origi-
nal) (internal quotation marks omitted) (citation omitted). In
addition, where there is no punishment listed for an offense
in Part IV of the Manual for Courts-Martial, United States
(MCM), Rule for Courts-Martial (R.C.M.) 1003(c)(1)(B) es-
tablishes the procedures for determining the appropriate
maximum sentence. We granted review of this case to de-
termine: (1) whether the military judge violated the Ex Post
Facto Clause of the Constitution when he determined the
maximum punishment for the Article 120b(c), UCMJ, of-
fense of sexual abuse of a child; and (2) whether the military
judge erred when he held that the charged offense of sexual
abuse of a child was “closely related” to the offense of inde-
cent liberties with a child under R.C.M. 1003(c)(1)(B)(i) for
purposes of determining the maximum sentence of sexual
abuse of a child. 2 We hold that there was no violation of the
Ex Post Facto Clause and that, although the military judge
and AFCCA relied on an erroneous analysis of R.C.M.
1003(c)(1)(B), the correct analysis results in the same maxi-
mum sentence. Finding no prejudice from the error, we af-
firm the holding of the AFCCA as to the maximum sentence.

   2   We granted review of the following issue:
         At the time of Appellant’s alleged sexual abuse of a
         child offense, the President had not set the maxi-
         mum punishment for the offense. The military
         judge used a later-enacted executive order to set
         the maximum punishment, even though it in-
         creased the confinement range from one year to fif-
         teen years. Was the Ex Post Facto Clause violated?


                                  2
             United States v. Busch, No. 15-0477/AF
                      Opinion of the Court

                         Background
    Busch’s appeal is limited to the process utilized by the
military judge to determine the maximum sentence for the
Article 120b, UCMJ, offense of sexual abuse of a child.
Busch admitted to maintaining an Internet relationship
with a fifteen-year-old girl from early February until May of
2013. Initially the Internet relationship involved an ex-
change of text messages, but eventually became sexual in
nature with Busch exposing his genitals and masturbating
while the minor watched over Skype, an Internet video ser-
vice. The government, however, charged Busch only with
exposing his genitals to a child under the age of sixteen un-
der Article 120b.
                            Discussion
                   The Ex Post Facto Clause
    In June 2012, as part of a comprehensive revision of Ar-
ticle 120, Congress created Article 120b, to consolidate the
previous offenses of aggravated sexual abuse of a child, ag-
gravated sexual contact with a child, abusive sexual contact
with a child, and indecent liberties with a child, into the sin-
gle offense of sexual abuse of a child. See MCM Analysis of
the Punitive Articles app. 23 at A23-16 (2012 ed.). The
amendments to Article 120, took effect on June 28, 2012. Id.
However, the President did not exercise his Article 56,
UCMJ, 10 U.S.C. § 856 (2012), authority to establish the
maximum punishment for the revised offenses until May 15,
2013, when Exec. Order No. 13,643 (2013), 78 Fed. Reg.
29559 (May 21, 2013), was signed and published. Busch’s
offense took place after the effective date of the 2012
amendments to Article 120, but before Exec. Order No.
13,643 was promulgated. During this period, Part IV of the
MCM did not include sentence maximums for Article 120
offenses. See MCM pt. IV, para. 45b.a. Note (2012 ed.).
   At trial, the military judge and trial defense counsel had
the following colloquy as to the maximum sentence for the
charged offense of sexual abuse of a child:
       MJ: Okay. And then with regard to Charge IV
       [sexual abuse of a child], what do you calculate the
       maximum at?




                                3
                United States v. Busch, No. 15-0477/AF
                         Opinion of the Court

       ....
       DC: A dishonorable discharge, sir, confinement for
       1 year, and total forfeitures of pay and allowances.
       MJ: Okay. So how do you get that number under
       Charge IV, given the President’s direction that it
       carry a penalty of a dishonorable discharge, 15
       years, and total forfeitures?
       DC: Okay. Well, I believe that, you know, a maxi-
       mum punishment has not been put into Article 120
       under the 2012 amendment. May I have a moment,
       Your Honor?
       [The defense team conferred.]
       Your Honor, we’re arguing that this is the appro-
       priate punishment because it mirrors the language
       in the Article 120 from the 2007 to 2012 [sic] where
       it talks about indecent exposure, and that would
       be–
       MJ: All right. What’s your view of Executive Order
       [13,643] where the President has stated that the
       maximum punishment under paragraph 45b, Arti-
       cle 120b -- [R]ape and Sexual Assault of a Child --
       is amended by inserting the following use of para-
       graph e:
       e. Maximum Punishment: ….
              (3) Sexual Abuse of a Child:
                 (a) Cases involving sexual contact: dishon-
              orable discharge, forfeiture of all pay and al-
              lowances, and confinement for 20 years.
                  (b) Other cases: dishonorable discharge, for-
              feiture of all pay and allowances, and confine-
              ment for 15 years.
       So it would appear under that executive order, par-
       agraph e(3)(b): Other cases: dishonorable discharge,
       forfeiture of all pay and allowances, and confine-
       ment for 15 years would be applicable.
First set of brackets in original.
   At that point defense counsel asked for a recess so that
he could look into the maximum punishment issue. The mili-
tary judge recessed for lunch to provide both parties time to
research the issue. After the lunch recess, the military judge
continued the discussion with the defense counsel as to the



                                   4
             United States v. Busch, No. 15-0477/AF
                      Opinion of the Court

appropriate maximum punishment for the offense of sexual
abuse of a child. Defense counsel asserted that the most
analogous maximum punishment would be the offense of in-
decent exposure under the old Article 120. 3
    The military judge noted that the intent required for in-
decent exposure was simply that the exposure be intention-
al. As the charged offense of sexual abuse of a child requires
that the accused engage in a lewd act, the military judge
further noted that a “lewd act” requires an intentional expo-
sure of one’s genitals with the intent to arouse or gratify the
sexual desires of a person. Defense counsel conceded that
the intent requirements between indecent exposure and
sexual abuse of a child were different. The military judge
then directed defense counsel’s attention to the offense of
indecent liberties with a child:
       MJ: Okay. So if you could, look at indecent liberty
       with a child, which is subparagraph (j). In the
       MCM it’s Appendix 28-2. That paragraph states,
       “Any person subject to this chapter who engages in
       indecent liberty in the physical presence of a child
       with the intent to arouse, appeal to, or gratify the
       sexual desire of any person shall be punished as a
       court-martial may direct.” So again the intent is
       the same.
       And then if you get down to the definition of an in-
       decent liberty: “The term ‘indecent liberty’ means
       indecent conduct, but physical contact is not re-
       quired. It includes one who with the requisite in-
       tent exposes one’s genitalia, anus, buttocks, or fe-
       male areola or nipple to a child. An indecent liberty
       may consist of communication of indecent language
       as long as the communication is made in the physi-
       cal presence of the child.”
       So, again, it seems like indecent liberty under the
       prior statute is more applicable than indecent expo-
       sure, because, again, it covers the indecent exposure,
       but it narrows the focus to the child.



   3 The maximum sentence for this offense was a dishonorable
discharge, confinement for one year, forfeiture of all pay and al-
lowances, and reduction to E-1. See MCM, Maximum Punishment
Chart app. 12 at A12-4 (2008 ed.).



                                 5
            United States v. Busch, No. 15-0477/AF
                     Opinion of the Court

      And with regard to your comment on physical pres-
      ence, and again, I go to the current statute which
      indicates from the definition section for lewd act
      under paragraph (D): “Any indecent conduct, inten-
      tionally done with or in the presence of a child, in-
      cluding via any communication technology.” So that
      seems to indicate, to the Court anyway. That under
      120, the current 120, physical presence is also con-
      structive physical presence so when done via com-
      munication technology. So under that analysis, it
      would seem that the indecent liberties from the prior
      statute would be most applicable.
      And the maximum punishment for indecent liberty
      of a child is a dishonorable discharge, forfeiture or
      all pay and allowances, and confinement for 15
      years, which I believe tracks with the punishment
      under the President’s executive order with regard
      to Article 120b for the conduct to which your client
      has pled guilty. So you don’t have to agree or disa-
      gree with the court’s analysis, but -- well, let me
      know if you disagree with it and the basis for it.
Emphasis added.
    Before this court, Busch argues that the military judge
relied on Exec. Order No. 13,643 to set the maximum pun-
ishment for the charged offense, based on his references to
the executive order. Because Exec. Order No. 13,643 was
promulgated after Busch’s alleged act, Busch argues the mil-
itary judge’s use of Exec. Order No. 13,643 violated the pro-
hibition against ex post facto laws.
    The government responds that the Ex Post Facto Clause
is not implicated in this case because the military judge did
not rely on Exec. Order No. 13,643 to set the maximum pun-
ishment. Instead, the government argues that the military
judge correctly determined the maximum punishment under
R.C.M. 1003(c)(1)(B)(i), a rule in effect at the time Busch
committed his misconduct.
    We review questions of constitutional law de novo. Unit-
ed States v. Castillo, 74 M.J. 160, 165 (C.A.A.F. 2015). If a
constitutional error is found, whether it is harmless beyond
a reasonable doubt is also reviewed de novo. United States v.
Walker, 57 M.J. 174, 178 (C.A.A.F. 2002). “An increase in
the maximum sentence to confinement authorized for a
crime would clearly be ex post facto legislation.” United


                               6
             United States v. Busch, No. 15-0477/AF
                      Opinion of the Court

States v. Gorski, 47 M.J. 370, 373 (C.A.A.F. 1997). An ex
post facto law has been defined as one “that aggravates a
crime, or makes it greater than it was, when committed.”
United States v. McDonagh, 14 M.J. 415, 419 (C.M.A. 1983)
(emphasis omitted) (internal quotation marks omitted)
(quoting Calder v. Bull, 3 U.S. 386 (1798)).
    As reflected in the trial record, the military judge did
reference Exec. Order No. 13,643 prior to the lunch break,
and asked defense counsel why it would not be applicable to
Busch’s maximum sentence. However, after the lunch break,
the military judge performed an analysis as to whether the
offense of indecent exposure or the offense of indecent liber-
ties with a child was the offense most “closely related” to the
charged offense of sexual abuse of a child. This reflects an
R.C.M. 1003(c)(1)(B) analysis, although the military judge
did not reference that provision. Under that analysis, the
military judge held that indecent liberties with a child would
be “more applicable,” because it focused on the victimization
of a child while still encompassing the elements of indecent
exposure. 4
    The AFCCA agreed that “[t]he military judge’s decision
was based on his conclusion that a closely related offense
existed, which is the standard under R.C.M. 1003(c)(1)(B)(i).
Because he did not base his decision on Executive Order
13,643, the [E]x [P]ost [F]acto [C]lause is not implicated.”
Busch, 2015 CCA LEXIS 51, at *17, 2015 WL 894415, at *6.
Based on this court’s review of the record, we conclude, like
the AFCCA, that the record in this case reflects that the mil-
itary judge did not rely on Exec. Order No. 13,643. There-
fore, the Ex Post Facto Clause is not implicated in this case.
   Further, this ruling is not inconsistent with the recent
Supreme Court decision of Peugh. That case involved a trial
judge who used Federal Sentencing Guidelines provisions
that had been promulgated almost a decade after the de-
fendant’s criminal conduct to calculate a sentencing range of

   4  At the conclusion of his analysis the military judge noted
that the maximum punishment for indecent liberties with a child
“tracks” the punishment in the executive order for the new offense
of sexual abuse of a child, but this reference reflects a comparison
rather than a reliance.



                                 7
              United States v. Busch, No. 15-0477/AF
                       Opinion of the Court

seventy to eighty months. Peugh, 133 S. Ct. at 2078-79.
However, under the Federal Sentencing Guidelines provi-
sions in effect at the time of the crime, the defendant’s sen-
tencing range would have been thirty to thirty-seven
months. Id. at 2078. The Supreme Court held that there was
an ex post facto violation based on this “retrospective in-
crease in the Guidelines range applicable to [the] defendant”
because it created “a sufficient risk of a higher sentence.” Id.
at 2084. There is no similar “sufficient risk” in this case that
Exec. Order No. 13,643 subjected Busch to a higher sentence
because the military judge ultimately did not rely on this
executive order. Therefore Peugh does not indicate that
there is an ex post facto violation in this case.
                       R.C.M. 1003(c)(1)(B)
    Having held that the Ex Post Facto Clause was not vio-
lated, we turn to whether the military judge correctly ap-
plied R.C.M. 1003(c)(1)(B) in determining the maximum sen-
tence for the offense of sexual abuse of a child. “The
maximum punishment authorized for an offense is a ques-
tion of law, which we review de novo.” United States v.
Beaty, 70 M.J. 39, 41 (C.A.A.F. 2011). “While [the court] re-
view[s] a military judge’s sentencing determination under
an abuse of discretion standard, … where a military judge’s
decision was influenced by an erroneous view of the law,
that decision constitutes an abuse of discretion.” Id. (citation
omitted).
   When the maximum punishment of any court-martial of-
fense is not listed in Part IV of the MCM, the maximum
punishment is determined by R.C.M. 1003(c)(1)(B): 5
       (B) Offenses not listed [in] Part IV.
          (i) Included or related offenses. For an offense
       not listed in Part IV of this Manual which is in-

   5  While the offense of sexual abuse of a child was an offense
contained in Part IV of the MCM at the time of the trial, the par-
ties and the lower courts all treated the offense as not being listed
in Part IV for purposes of R.C.M. 1003(c)(1)(B), since no punish-
ment was listed for that offense in Part IV at the time of the trial.
We see no reason to depart from that law of the case. Busch, 2015
CCA LEXIS 51, at *9, 2015 WL 894415, at *4.




                                  8
             United States v. Busch, No. 15-0477/AF
                      Opinion of the Court

       cluded in or closely related to an offense listed
       therein the maximum punishment shall be that of
       the offense listed; however if an offense not listed is
       included in a listed offense, and is closely related to
       another or is equally closely related to two or more
       listed offenses, the maximum punishment shall be
       the same as the least severe of the listed offenses.
          (ii) Not included or related offenses. An offense
       not listed in Part IV and not included in or closely
       related to any offense listed therein is punishable
       as authorized by the United States Code, or as au-
       thorized by the custom of the service.
    Busch argues that under the facts of this case, the Article
120b, offense of sexual abuse of a child is “closely related” 6 to
the offense of indecent exposure. As such, the maximum au-
thorized punishment for the offense should have only in-
cluded one year of             confinement under R.C.M.
1003(c)(1)(B)(i). Busch further argues that because sexual
abuse of a child does not require a physical presence of a
child while indecent liberties with a child does, the two of-
fenses are not “closely related.”
    At oral argument, Busch raised an alternative analysis of
this issue by arguing that when the UCMJ was amended in
2012, the offenses of indecent exposure and indecent liber-
ties with a child, which were in the 2008 edition of the
MCM, were repealed and were no longer “listed offenses” for
the comparison purposes of R.C.M. 1003(c)(1)(B)(i). As a re-
sult, Busch argues that R.C.M. 1003(c)(1)(B)(ii) controls as it
deals with charged offenses which are not listed in Part IV
and are not closely related to any offense listed in Part IV.
Relying on the “custom of the service” comparison in subsec-
tion (ii), Busch concludes that indecent exposure provides
the proper sentence maximum, as he alleges that it has been
charged for this type of conduct from the inception of the
UCMJ until 2002.
   As noted above, the government contends that the mili-
tary judge correctly applied R.C.M. 1003(c)(1)(B)(i) in de-
termining that the offense of sexual abuse of a child is

    6 Both parties focused their R.C.M. 1003(c)(1)(B)(i) arguments
on the “closely related” criteria and neither relied upon the “in-
cluded in” criteria.



                                 9
               United States v. Busch, No. 15-0477/AF
                        Opinion of the Court

“closely related” to the offense of indecent liberties with a
child under Article 120(j) of the 2008 edition of the MCM,
which carries a maximum confinement of fifteen years. The
government further contends that sexual abuse of a child is
not “closely related” to the offense of indecent exposure be-
cause it does not capture the fact that Busch’s misconduct
was committed against a child. Finally, the government as-
serts in the alternative that, if Busch’s misconduct was not
considered “closely related” to any offense listed in Part IV of
the MCM, it was punishable by the “custom of the service”
in accordance with R.C.M. 1003(c)(1)(B)(ii). Under this anal-
ysis, the government argues that Busch’s actions were en-
compassed by the long-existing offense of indecent acts with
another, which has historically carried a maximum punish-
ment of five years confinement.
    R.C.M. 1003(c)(1)(B)(ii): Offenses “Not Listed” in Part IV
    The military judge, the AFCCA, and the parties primari-
ly relied on R.C.M. 1003(c)(1)(B)(i) as controlling authority
for determining the proper maximum sentence for this case.
However, that subsection requires that the charged offense
be included in or closely related to “an offense listed [in Part
IV].” See R.C.M. 1003(c)(1)(B)(i). At the time of the trial, nei-
ther indecent liberties with a child nor indecent exposure
were offenses listed in Part IV for the purpose of sentencing.
When the offense of indecent liberties with a child was sub-
sumed into Article 120b, in the 2012 amendments to the
MCM, Congress explicitly repealed the offense. 7 Once re-
pealed, the former offense of indecent liberties with a child
was removed from Part IV of the MCM and moved to Ap-
pendix 28. See MCM, Punitive Articles Applicable to Sexual
Offenses Committed During the Period 1 October 2007
Through 27 June 2012, app. 28 at A28-2 (2012 ed.). Alt-
hough the offense of indecent exposure was not repealed in
2012, it was moved to Article 120c, of the 2012 edition of the
MCM. As a result of that move, it was not provided a maxi-


    7 See National Defense Authorization Act for Fiscal Year 2012,
Pub. L. No. 112-81, § 541(a)(2), 125 Stat. 1298, 1405 (2011) (“Re-
peal of provisions relating to offenses replaced by new article
120b.--Subsections (b), (d), (f), (g), (i), (j) [indecent liberties with a
child], and (o) are repealed.”).



                                   10
             United States v. Busch, No. 15-0477/AF
                      Opinion of the Court

mum sentence until Exec. Order No. 13,643 was promulgat-
ed. See MCM pt. IV, para. 45.c Note (2012 ed.).
    As neither indecent liberties with a child nor indecent
exposure were offenses listed in Part IV for sentencing pur-
poses at the time of the offense, the proper analysis for this
case is found in R.C.M. 1003(c)(1)(B)(ii). That subsection ad-
dresses charged offenses which are not closely related to any
offenses listed in Part IV and directs a comparison to offens-
es in “the United States Code, or as authorized by the cus-
tom of the service.” As neither party argues that there are
comparable offenses in the United States Code, we look to
the “custom of the service.”
    The phrase “custom of the service” for purposes of deter-
mining     a     maximum       punishment     under     R.C.M.
1003(c)(1)(B)(ii) is not defined in the MCM. However, Colo-
nel William Winthrop explained “Usages or Customs of the
Service” and stated that in determining which acts support
particular offenses, “the court in deliberating upon its judg-
ment (as also the commander in passing upon the same),
will constantly recur to the general usage of the service as
understood and acted upon by military men.” William Win-
throp, Military Law and Precedents 42 (2d ed., Government
Printing Office 1920) (1895) (emphasis supplied). From this,
and from a common sense perspective, we find that the “cus-
tom of the service,” as used in R.C.M. 1003(c)(1)(B)(ii), simp-
ly means the penalty authorized for those offenses which
have traditionally been used in the military justice system to
charge service members under the same or similar factual
circumstances. We therefore look to see how the military
justice system has traditionally charged the factual circum-
stance of exposing one’s genitals in the presence of minors.
   The parties are correct that both indecent exposure and
indecent acts or liberties with a child 8 have been used in the


   8 Indecent liberties with a child and indecent acts with a child
“are alternative ways of committing the same military offense of
committing indecent acts or taking indecent liberties with a child.”
See, e.g., United States v. Neblock, 45 M.J. 191, 192 (C.A.A.F.
1996) (internal quotation marks omitted ) (quoting United States
v. Brown, 3 C.M.A. 454, 13 C.M.R. 10 (1953)). The MCM recog-
nized “indecent acts with a child under the age of 16 years” as an


                                11
            United States v. Busch, No. 15-0477/AF
                     Opinion of the Court

past as the basis for charges under these circumstances. Our
research of cases with similar factual situations, from this
court and the Courts of Criminal Appeals from 1951 to 2012,
revealed that indecent acts or liberties with a child was
charged in twenty-nine cases while indecent exposure was
charged in nine cases. Taking into account the charging dis-
cretion of convening authorities, it appears that the “general
usage of the service” has been to charge the offense of inde-
cent liberties with a child under these factual circumstances.
    Prior to 2008, the maximum period of confinement that
could be imposed for indecent liberties with a child was sev-
en years. However, in 2008, when the offense was moved
from Article 134 to Article 120, the maximum sentence was
increased to fifteen years of confinement. Compare MCM ch.
XXV, para. 127c (1951 ed.), with MCM, Maximum Punish-
ment Chart app. 12 at A12-4 (2008 ed.). The use of this fif-
teen-year maximum sentence for the past seven years is suf-
ficient to create a custom of the service under R.C.M.
1003(c)(1)(B)(ii). Although the military judge and the
AFCCA utilized the wrong analysis under R.C.M.
1003(c)(1)(B)(i), they reached the correct result.
                            Decision
   We affirm, on different grounds, the decision of the Unit-
ed States Air Force Court of Criminal Appeals.




offense since its inclusion in the 1951 edition of the MCM. See
MCM ch. XXVIII, para. 213d(3) (1951 ed.).




                              12
            United States v. Busch, No. 15-0477/AF


   Judge STUCKY, with whom Judge RYAN joins, dissent-
ing.

    We granted review to consider whether the military
judge violated the Ex Post Facto Clause of the Constitution
by considering an executive order issued after Appellant’s
offenses to determine the maximum punishment that could
be adjudged. As the majority notes, “Busch’s appeal is lim-
ited to the process utilized by the military judge to deter-
mine the maximum sentence.” United States v. Busch, __
M.J. __, __ (3) (C.A.A.F. 2016). But the constitutional issue
is a red herring. It does not matter for the purposes of this
appeal what process the military judge used to reach his
conclusion; it only matters whether he was correct in deter-
mining the maximum punishment for Appellant’s offense, an
analysis we must undertake under Rule for Courts-Martial
(R.C.M.) 1003. The majority eventually concludes that the
military judge reached the correct result: a dishonorable dis-
charge and confinement for fifteen years. I disagree and,
therefore, dissent.
    In the past ten years, Congress has substantially rewrit-
ten and reorganized the sexual assault offenses in the Uni-
form Code of Military Justice (UCMJ), once in 2006 1 and
again in 2011. 2 Appellant was convicted of sexual abuse of a
child in 2013 under the 2011 version of Article 120b(c), Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. § 920b(c)
(2012).
    During the plea inquiry, the military judge asked the
parties for their views on the maximum authorized punish-
ment. Appellant argued that the maximum punishment for
the violation of Article 120b(c) was a dishonorable discharge
and confinement for one year, but the military judge deter-
mined that it was a dishonorable discharge and confinement
for fifteen years.




   1 National Defense Authorization Act for Fiscal Year 2006,
Pub. L. No. 109-163, § 552, 119 Stat. 3136, 3256-63 (2006).
   2 National Defense Authorization Act for Fiscal Year 2012,
Pub. L. No. 112-81, § 541, 125 Stat. 1298, 1404 (2011).
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

    Article 120b(c) provides that, “[a]ny person subject to this
chapter who commits a lewd act upon a child is guilty of
sexual abuse of a child and shall be punished as a court-
martial may direct.” Nevertheless, as is the case for most
offenses, the maximum punishment can “not exceed such
limits as the President may prescribe for that offense.” Arti-
cle 56, UCMJ, 10 U.S.C. § 856 (2012). 3 Under his Article 56
authority, the President, in R.C.M. 1003(c), established rules
for determining the maximum sentence for an offense:
   (1) The maximum limits for each offense set forth in Part
IV of the Manual for Courts-Martial, United States (MCM).
R.C.M. 1003(c)(1)(A)(i).
   (2) For offenses not specifically listed in Part IV:
       (a) The maximum for an offense included in or closely
related to an offense that is listed in Part IV is the maxi-
mum for the listed offense; “however if an offense not listed
is … closely related to another or is equally closely related to
two or more listed offenses, the maximum punishment shall
be the same as the least severe of the listed offenses.”
R.C.M. 1003(c)(1)(B)(i).
       (b) If not included or closely related to an offense
listed in Part IV, the maximum is “as authorized by the
United States Code, or as authorized by the custom of the
service.” R.C.M. 1003(c)(1)(B)(ii).
   Offenses not specifically listed in Part IV
           that are not closely related to or included in a
       listed offense, that do not describe acts that are
       criminal under the United States Code, and where
       there is no maximum punishment “authorized by
       the custom of the service,” they are punishable as
       “general” or “simple” disorders, with a maximum
       sentence of four months of confinement and forfei-
       ture of two-thirds pay per month for four months.
United States v. Beaty, 70 M.J. 39, 45 (C.A.A.F. 2011). At the
time of Appellant’s offenses, the President had not yet set
the maximum punishment for violations of Article 120b(c).

    3 Now Article 56(a), UCMJ. See National Defense Authoriza-
tion Act for Fiscal Year 2014, Pub. L. No. 113-66, § 1705(a)(1),
(2)(A), 127 Stat. 672, 959 (2013).



                                2
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

     The parties to this appeal agree that the maximum pun-
ishment authorized for Appellant’s offense is the maximum
punishment authorized for a closely related offense listed
under Part IV of the MCM. 4 See R.C.M. 1003(c)(1)(B)(i). The
parties simply disagree as to the offense most closely relat-
ed. Appellant alleges that the offense of sexual abuse of a
child is most like indecent exposure, for which the maximum
sentence to confinement is one year; the Government argues
it is more akin to indecent liberty with a child, for which the
maximum includes confinement for fifteen years.
    The majority notes that the 2011 amendments to the
UCMJ specifically repealed the offense of indecent acts with
a child, moved the offense of indecent exposure to Article
120c, UCMJ, and that both offenses were removed from the
list of offenses in Part IV of the MCM. Therefore, the majori-
ty concludes that the maximum punishment is calculated
under R.C.M. 1003(c)(1)(B)(ii) based on the custom of the
service. Busch, __ M.J. at __ (12–13). I disagree.
    First, the majority implies that the repeal of the offense
of indecent liberty extinguished the offense altogether. It
does not, as is made clear by the general provision governing
all federal statutes:
           The repeal of any statute shall not have the ef-
       fect to release or extinguish any … liability in-
       curred under such statute, unless the repealing Act
       shall so expressly provide, and such statute shall be
       treated as still remaining in force for the purpose of
       sustaining any proper action or prosecution for the
       enforcement of such … liability.
1 U.S.C. § 109 (2012). Here the repealing act did not ex-
pressly provide for extinguishing the offense of indecent lib-
erty with a child. See § 541, 125 Stat. at 1404. Thus, the of-
fense still had the force of law for conduct committed before
its repeal.
   Second, Part IV of the MCM is part of an executive order,
promulgated by the President under his Article 36(a),


    4 As an alternative, Appellant suggested at oral argument that
the Air Force custom had been to prosecute Appellant’s conduct as
indecent exposure.



                                 3
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

UCMJ, authority to prescribe pretrial, trial, and post-trial
procedures for courts-martial. 10 U.S.C. § 836 (2012). The
majority has not pointed to any executive order removing
indecent liberty with a child and indecent exposure from
Part IV of the MCM, nor have I been able to find one. 5 As
both indecent liberty with a child and indecent exposure
were still offenses under the UCMJ and the President had
not withdrawn them from Part IV, the parties were correct
to focus their arguments on R.C.M. 1003(c)(1)(B)(i).
    Under R.C.M. 1003(c)(1)(B)(i), the maximum for Appel-
lant’s offense is the maximum for the most closely related
offense listed in Part IV of the MCM. The statutory elements
of the offense of sexual abuse of a child are:
   (a) That the accused committed an act upon a child; and
   (b) That the act was lewd.
          The term “lewd act” means—
          (A) any sexual contact with a child;
           (B) intentionally exposing one’s genitalia, anus,
       buttocks, or female areola or nipple to a child by
       any means, including via any communication tech-
       nology, with an intent to abuse, humiliate, or de-
       grade any person, or to arouse or gratify the sexual
       desire of any person;
          (C) intentionally communicating indecent lan-
       guage to a child by any means, including via any
       communication technology, with an intent to abuse,
       humiliate, or degrade any person, or to arouse or
       gratify the sexual desire of any person; or
           (D) any indecent conduct, intentionally done
       with or in the presence of a child, including via any
       communication technology, that amounts to a form
       of immorality relating to sexual impurity which is
       grossly vulgar, obscene, and repugnant to common



   5  It appears that the Joint Service Committee on Military Jus-
tice amended Part IV of the 2012 MCM on its own to incorporate
statutory amendments to the UCMJ enacted on December 31,
2011, eighteen days after the President had promulgated the last
executive order included in the 2012 MCM. See MCM, Preface, at
1, ¶¶ 1, 4.



                                4
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

       propriety, and tends to excite sexual desire or de-
       prave morals with respect to sexual relations.
Article 120b(h)(5), UCMJ (emphasis added).
    Appellant claims the most closely related offense is “in-
decent exposure,” which carries a maximum punishment of
one year, and whose elements under the 2006 version of Ar-
ticle 120(n), UCMJ, are:
            (a) That the accused exposed his or her genita-
       lia, anus, buttocks, or female areola or nipple;
          (b) That the accused’s exposure was in an in de-
       cent manner;
           (c) That the exposure occurred in a place where
       the conduct involved could reasonably be expected
       to be viewed by people other than the accused’s
       family or household; and
           (d) That the exposure was intentional.
MCM, Punitive Articles Applicable to Sexual Offenses
Committed During the Period 1 October 2007 Through 27
June 2012 app. 28, at A28-9 [hereinafter MCM, Punitive Ar-
ticles Applicable to Sexual Offenses]. 6 Indecent exposure is
more general than is sexual abuse of a child: it protects both
child and adult victims. And while the conduct of a sexual
abuse of a child offense may be committed using a form of
communications technology, it is not so clear whether that is
permissible for the offense of indecent exposure, which re-
quires that the accused’s exposure occurred “in a place
where the conduct involved could reasonably be expected to
be viewed by people other than the accused’s family or
household.” Id.
    The Government asserts that the offense most closely re-
lated to the 2011 version of sexual abuse of a child is inde-
cent liberty with a child under the 2006 version of Article
120(j), UCMJ, the elements of which are:


   6  In carrying out our duty to interpret the elements of sub-
stantive offenses this Court is not bound by those promulgated by
the President in the MCM. United States v. Davis, 47 M.J. 484,
486 (C.A.A.F. 1998); see United States v. Mance, 26 M.J. 244, 252
(C.M.A. 1988). Nevertheless, it appears the elements of the offens-
es as promulgated in the MCM appear to be correct.



                                5
            United States v. Busch, No. 15-0477/AF
                 Judge STUCKY, dissenting

         (a) That the accused committed a certain act or
      communication;
         (b) That the act or communication was inde-
      cent;
          (c) That the accused committed the act or com-
      munication in the physical presence of a certain
      child;
         (d) That the child was under 16 years of age;
      and
        (e) That the accused committed the act or com-
      munication with the intent to:
              (i) arouse, appeal to, or gratify the sexual
      desires of any person; or
             (ii) abuse, humiliate, or degrade any person.
MCM, Punitive Articles Applicable to Sexual Offenses app.
28, at A28-8 to A28-9 (emphasis added).
          The term “indecent liberty” means indecent
      conduct, but physical contact is not required. It in-
      cludes one who with the requisite intent exposes
      one’s genitalia, anus, buttocks, or female areola or
      nipple to a child. An indecent liberty may consist of
      communication of indecent language as long as the
      communication is made in the physical presence of
      the child. If words designed to excite sexual desire
      are spoken to a child, or a child is exposed to or in-
      volved in sexual conduct, it is an indecent liberty;
      the child’s consent is not relevant.
Id. app. 28, at A28-4 (emphasis added).
          The term “indecent conduct” means that form of
      immorality relating to sexual impurity that is
      grossly vulgar, obscene, and repugnant to common
      propriety, and tends to excite sexual desire or de-
      prave morals with respect to sexual relations. Inde-
      cent conduct includes observing, or making a vide-
      otape, photograph, motion picture, print, negative,
      slide, or other mechanically, electronically, or
      chemically reproduced visual material, without an-
      other person’s consent, and contrary to that other
      person’s reasonable expectation of privacy, of—
          (A) that other person’s genitalia, anus, or but-
      tocks, or (if that other person is female) that per-
      son’s areola or nipple; or



                                6
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

           (B) that other person while that other person is
       engaged in a sexual act, sodomy (under section 925
       (article 125) of this chapter), or sexual contact.
Id.
    Indecent liberty with a child, like sexual abuse of a child,
is limited to conduct involving children. However, it is more
narrowly drawn, in that it specifically requires that the con-
duct occur in the physical presence of the victim. Id. app. 28,
at A28-9. Moreover, the definition of “indecent conduct,” as
it regards electronic communication, seems to contemplate
representations of the victim’s private parts, a situation
which is not present here. See id. app. 28, at A28-4.
    Citing this Court’s opinion in Beaty, 70 M.J. at 42, Appel-
lant argues that to be closely related the offense must con-
tain all the elements of the alleged offense. But in Beaty, we
were applying R.C.M. 1003(c)(1)(B)(ii), which requires that
the Article 134 offense be essentially the same—contain the
same conduct and mens rea—as the offense under the Unit-
ed States Code from which the maximum sentence was
drawn. 70 M.J. at 42–43. In applying R.C.M. 1003(c)(1)(B)(i),
this Court has never required that the closely related offense
contain all of the elements of the offense of which the appel-
lant was convicted.
    The Government argues that United States v. Ramsey, 40
M.J. 71, 76 (C.M.A. 1994), “offers a much better framework
than Beaty for determining” closely related offenses. In
Ramsey, the Court of Military Appeals compared the “social
costs” of the offenses in applying R.C.M. 1003(c)(1)(B)(i) to
determine the maximum punishment for an Article 134 of-
fense not specifically delineated in the MCM. But Ramsey is
the sole case in which this Court has employed a social costs
analysis to evaluate closely related offenses. At other times,
we have compared the elements of the offenses, albeit in a
somewhat cursory manner. See United States v. McDaniel,
39 M.J. 173, 175 (C.M.A. 1994). Evaluating the social costs
of an offense is exceedingly subjective, open to varying in-
terpretations, and does not provide the guidance of an ele-
ments test.
   Comparing the elements of the offenses, it appears that
the offense of sexual abuse of a child is more closely related



                                7
             United States v. Busch, No. 15-0477/AF
                  Judge STUCKY, dissenting

to indecent exposure than to indecent liberty. At worst, it
could be argued that the two are equally closely related to
the offense of sexual abuse of a child, in which case the ap-
plicable maximum punishment is that of “the least severe of
the listed offenses,” R.C.M. 1003(c)(1)(B)(1): a dishonorable
discharge and confinement for one year.
   Based on a fifteen-year confinement maximum for sexual
abuse of a child, the military judge determined that the
maximum punishment for all of the offenses to which Appel-
lant pled guilty was a dishonorable discharge and confine-
ment for twenty-two years and one month. I conclude the
maximum was a dishonorable discharge and confinement for
eight years and one month. I would reverse the judgment of
the United States Air Force Court of Criminal Appeals as to
the sentence and remand for reassessment. 7




   7  Appellant was prepared to plead guilty under either maxi-
mum punishment. Therefore, there is no issue as to whether the
military judge’s error affected the providence of Appellant’s pleas.
See United States v. Walker, 34 M.J. 264, 266–67 (C.M.A. 1992).



                                 8